RAY, District Judge.
In January, 1914, Katazyna Szevvsky obtained a judgment, on trial before a jury in the Supreme Court of the state of New York, against Frank Edward Grounds, Hie bankrupt, for SI,800 damages. The complaint in that action charged a contract to marry at a time fixed and also:
“Xliat said defendant, through said promise of marriage and by repeating said promise of marriage, seduced tills plaintiff and had illicit intercourse with her, whereby the said plaintiff became pregnant and sick with child; that she suffered a miscarriage and was confined at a hospital,'’ etc.
Evidence was given in support of both allegations, and the verdict and judgment followed.
The defendant, the bankrupt, contends that the judgment or debt is one dischargeable in bankruptcy, and that its collection should he stayed until the question of his discharge is determined. Prior to the amendment of 1903, this would have been so; but in that year section 17 of the Bankruptcy Eaw was amended so as to read (so far as material here);
"A discharge in bankrupt cy shall release a bankrupt from all of his provable debts, except such as * * * are liabilities * * * for seduction of an unmarried female,” etc.
The defendant contends that this plaintiff could not herself have maintained an action to recover damages for the seduction, and cites Fiero ou Torts, 372, Disler v. McCauley, 66 App. Div. 42, 73 N. Y. Supp. 270, and Getzelson v Bernstein, 15 Misc. Rep. 627, 37 N. Y. Supp. 220.
Whether or not there he a direct liability on the part of the seducer under promise of marriage to the seduced female for the seduction, on which and for which she can maintain an action directly, in case of breach of promise she may maintain an action for the breach of promise to marry, and set up the seduction, and recover damages for the breach of promise and seduction, and hence there is a liability for the seduction in such cases. This was seiiled by the Circuit Court of Appeals in ibis circuit. In re Warth, 200 Fed. 408, 118 C. C. A. 560, Noyes, Circuit Judge, writing the opinion. By this I am hound, as I do not find that the Supreme Court of the United States has decided any case to the contrary under the Bankruptcy Eaw as amended. The judgment in question here is not dischargeable in bankruptcy.
It follows that the stay and injunction herein granted May 29, 1914, must be vacated, and a further stay or injunction restraining proceedings to collect the judgment referred to, be denied.
So ordered.